 CORNELL-DUBILIERELECTRIC CORPORATION359,Cornell-Dubilier Electric CorporationandInternational Broth-erh6od of Electrical Workers,AFL-CIO,Petitioner.Case No.11-RC-850.February 10, 1957SUPPLEMENTAL DECISION AND DIRECTIONPursuantto a Decision and Direction of Election' an election bysecretballot was conducted in the above proceeding on July 20, 1956.The results of the election were as follows: 526 votes for Petitioner;533 votesagainstPetitioner; and 22 ballots challenged.On July 26, the Petitioner filed timely objections to conduct affect-ing the results of the election.As the challenged ballots were sufficientin number to affect the results of the election, the Regional Director,in accordance with the Board's Rules and Regulations,caused aninvestigationto be made and on November 8, 1956, issued and dulyserved uponthe parties his consolidated report on challenged bal-lots andobjections.Thereafter the Employer filed timely excep-tions to certainof the Regional Director's findings of fact andrecommendations.In his report, the Regional Director recommended that the chal-lengesto the ballots of 16 employees be sustained and that the chal-lenges tothe ballots of 6 employees be overruled and their ballots beopenedand counted.He further recommended that Petitioner's,objections3, 4, 5, 6, and 7 be overruled as without merit but, on thebasisof thematters raisedby objections 1 and 2, recommended thatthe election be setaside and a new electiondirected.He also foundthat objection No. 8 raised a factual issue which could be resolvedonly upon evidence taken at a hearing.However, in view of his-conclusionswith respect to objections Nos. 1 and 2 lie concluded thatthe issueraised inNo. 8 need not be resolved.No exceptions were filed with respect to the Regional Director's-recommendationson challenges.Accordingly, the Boardsustains,as recommended,16 of the challenges, but overrules the challenges tothe ballots of G. Bradford, A. Fallin, E. Wester, C. Kelly, M. Maddox,and P.Poindexter.We shall, therefore, direct that the ballots ofthese employeesbe opened and counted.As no exceptions were filedto theRegionalDirector's recommendations as to objections 3, 4, 5, 6,and 7, we adopt such recommendations and overrule these objections.Objections Nos. 1 and 2, which the Regional Director held to havemerit, concern,inter alia,the Petitioner's alleged lack of opportunityproperly to check the eligibilitylistused at the election and the fur-thercontention that as a resultthereof 9 employees, who had beenspecificallyexcludedfrom theunit,were includedon such list andallowedto vote withoutchallenge.In objectionNo. 8 which,as noted3Not reportedin printedvolumes ofBoard Decisions and Orders117 NLRB No. 48. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDabove, the Regional Director concluded raised a factual issue, thePetitioner alleged that because of the speed required of its observerin checking off voters, a supervisor was allowed to vote unchallenged.The Employer in its exceptions contends that the Petitioner in itsobjections did not raise the issues passed on by the Regional Director,that the Regional Director's findings of fact are erroneous, and thathis recommendation to set aside the election should be rejected bythe Board or, alternatively, a hearing be held upon the factual mattersin dispute.However, a determination as to these objections andwhether or not they would, if supported by the evidence, warrantsetting aside the election must await the counting, as directed below,of six of the challenged ballots. In our opinion, such objectionswould be of consequence only if the ballots referred to therein couldaffect the ultimate election results.Accordingly, we now defer ruling upon the issues raised with respectto objections Nos. 1, 2, and S.[The Board directed that the Regional Director for the EleventhRegion shall, within ten (10) days from the date of this Direction,open and count the ballots of G. Bradford, A. Fallin, E. Wester,C.Kelly,M. Maddox, and P. Poindexter and thereafter serve uponthe parties a supplemental tally of ballots.]MEMBER MURDOCK took no part in the consideration of the aboveSupplemental Decision and Direction.The Jacksonville Journal CompanyandJacksonville NewspaperGuild,Local 134, American Newspaper Guild,'AFL-CIO,PetitionerThe Jacksonville Journal CompanyandJacksonvilleMailersUnion No.138, International Mailers Union,Ind., Petitioner 2Cases Nos. 12-RC-2 (formerly 10-RC-34092) and 12-RC-4 (for-merly 10-RC-3435).February 13,1957SUPPLEMENTAL DECISION AND DIRECTIONPursuant to a Decision and Direction of Elections 3 issued herein onSeptember 19, 1956, elections by secret ballot were conducted onNovember 3, 1956, under the direction and supervision of the RegionalDirector for the Tenth Region among the employees in the units foundappropriate by the Board.At the conclusion of the elections, theEmployer was furnished with tallies of ballots.The tallies showed1Hereinafter called the Guild2Hereinafter called Mailersa 116 NLRB 1136.117 NLRB No. 50.